Citation Nr: 1733504	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to October 1990.  He had subsequent military reserve service until December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal were remanded for additional development in March 2016.  

The Board notes that the issues of entitlement to right shoulder and bilateral foot disorders were also remanded in March 2016.  A subsequent November 2016 rating decision, however, granted service connection and the appeal as to these matters is considered to have been fully resolved.


FINDINGS OF FACT

1.  A chronic right knee disorder was not manifest during active service; arthritis was not manifest within one year after service; and, the preponderance of the evidence fails to establish that a present right knee disability is etiologically related to service.

2.  A chronic left knee disorder was not manifest during active service; arthritis was not manifest within one year after service; and, the preponderance of the evidence fails to establish that a present left knee disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see, Hill v. McDonald, 28 Vet. App. 243, 255 (2016) (If a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology of arthritis is applicable here.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has right and left knee disorders as a result of active service.  In his December 2009 application for VA benefits he reported the onset of a right knee disability in 1999 and a left knee disability in 2001.  He subsequently asserted that he sustained injuries including to the knees as a result of a training accident when he ejected from his aircraft.  Statements from the Veteran and a fellow serviceman, in essence, asserted that it was not unusual for pilots to refrain from reporting medical symptoms to maintain flight status.  The Veteran also provided copies of articles and studies addressing aircraft ejection seat injuries in support of the claims.  

Service treatment records show the Veteran sustained injuries in 1975 due to an emergency ejection from a jet aircraft during training.  A March 1975 report noted he had experienced some knee pain and contusions and abrasions.  Subsequent service treatment records are negative for complaint, treatment, or diagnoses related to a right or left knee disorder.

Private treatment records include a May 2001 report noting the Veteran complained of an eight month history of pain in the knees.  It was noted that he reported having heard a snap in the leg while running on a treadmill.  The examiner's impression was that he probably had underlying chondromalacia patella, but that the acute injury that had caused the effusion and marked pain was probably a meniscal cartilage tear.  

VA examination in April 2010 included diagnoses of chronic bilateral knee strains with residuals of right and left knee surgeries.  It was noted the Veteran described the circumstances and initial manifestation of disease or injury as the gradual onset of knee pain.  X-ray studies revealed unremarkable left and right knees.  The mineralization and alignments were normal with no hypertrophic spur formations.

An October 2016 VA examination included diagnoses of bilateral knee joint osteoarthritis and residuals of arthroscopic meniscectomies due to meniscus tears.  The left meniscus tear was noted to have been diagnosed in 2000 and the right in 2001.  It was noted the Veteran reported having experienced progressive knee pain over the years since his 1975 accident.  X-ray studies revealed mild osteoarthritis to the right knee and mild degenerative arthritic disease with spur formation in the tibia spine to the left knee.  The examiner found the Veteran's knee disorders were less likely to have been incurred in or caused by an in-service injury, event, or illness.  It was noted that he had sustained injuries to his lower back, right ankle, and thighs due to the training accident in 1975 and that a March 1975 report noted right knee pain and left knee contusions and abrasions, but that there was no further documentation of knee complaints during service.  The examiner found that private knee evaluations revealed that a right knee injury occurred in May 2001 that required a partial medial meniscectomy in July 2001, but that the etiology for his left knee meniscus teat was unknown.  The mild osteoarthritis noted upon X-ray studies in October 2016 appeared to be due to the natural progression of the soft tissue (meniscus tears) injuries.

Based upon the evidence of record, the Board finds that a chronic right or left knee disorder was not manifest during service or  that knee arthritis was not manifest within one year of service.  There is no competent evidence of any symptoms or treatment attributable to a chronic knee disorder for many years after the Veteran's discharge from active service.  In fact, private treatment records indicate the onset of pain no earlier than 2000 and include discussion of an apparent acute knee injury while running on a treadmill in May 2001.  There is also no evidence that a present knee disorder is etiologically related to service or aggravated during or as a result of ACDUTRA or INACDUTRA service.  The October 2016 VA opinions are persuasive to both these findings and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

With regard to articles and studies submitted by the Veteran, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the articles submitted by the Veteran are not accompanied by the opinion of any medical expert.  The Board concludes that the information is insufficient to establish the required medical nexus opinions.


Consideration has been given to the Veteran's personal assertion that he has knee disorders as a result of active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The chronicity of knee disorders is not a matter readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran is competent to report observable symptoms; however, no specific symptoms of a chronic knee disorder other that the gradual onset of pain since service have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay evidence is also outweighed by the competent medical evidence of record.

In conclusion, the Board finds that service connection for right or left knee disorders is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the issues on appeal.





ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


